PER CURIAM.
This is an appeal from an order granting the appellee a new trial and a cross-appeal from a judgment awarding the appellant compensatory and punitive damages for breach of contract and fraudulent misrepresentation. Because the evidence at trial was legally insufficient to prove either of those claims, the damages award is reversed. The appeal concerning the order awarding the new trial is moot.
The order granting a new trial is quashed and the judgment is reversed,
REVERSED.
DAUKSCH, COWART and GRIFFIN, JJ., concur.